DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Furui (US Pub. No. 2011/0211065 A1) discloses an image display device (i.e. image display system [element 1] illustrated in Figure 2) comprising: an interface circuit (i.e. logic circuits) having a plurality of channels (page 4, paragraph 0049, lines 2-3); and one or more processors (Figure 2, element 3) programmed to: process input data inputted to each of the plurality of channels (i.e. channel connected to each projector in Figure 3) and generate 
Regarding claim 9, Furui (US Pub. No. 2011/0211065 A1) discloses an image display device (i.e. image display system [element 1] illustrated in Figure 2) comprising: an interface circuit (i.e. logic circuits) having a plurality of channels (page 4, paragraph 0049, lines 2-3); and one or more processors (Figure 2, element 3) programmed to: process input data inputted to each of the plurality of channels (i.e. channel connected to each projector in Figure 3) and generate display image data for displaying an image of one frame (page 4, paragraph 0045, lines 8-10) and detect a missing of input data (i.e. projected measurement pattern) on each of the channels, wherein if the missing of input data (i.e. projected measurement pattern) is detected, the one or more processors (Figure 
Regarding claims 3-4, 6-8, 11-12, and 14-18, the claims are allowable based on their dependence from allowable claims 1 and 9 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US Pub. No. 2015/0098019 A1) discloses an input signal determination circuit and a signal distribution circuit are included, the input signal determination circuit determining, for video signals to be input to a synchronization circuit, whether or not each of the video signals satisfies a display reference for 
Greene (US Patent No. 6,243,059 B1) teaches methods and apparatus for the correction of spatial non-uniformities in color only, and color and brightness combined, that arise from materials, manufacturing, and operational variations in tiled, color flat-panel displays. Such uniformities can introduce gradual or abrupt color and brightness variations in monolithic and tiled displays. Correction methods are based on control of the manufacturing and assembly process, and/or remapping of the colors of the display to match uniformity requirements of the average human observer. Correction methods can be implemented using serial and parallel versions using electronic circuits commonly used in video signal processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/12/2022